iS •       ,   t




5 December2017

X                                                                      201] DEC-5 AM 9:21
Court of Appeals
Fourth Court of Appeals District                                                        ^ ^ /// '
Cadena-Reeves Justice Center                                                  y'V V/\ C r^'tCk
300 Dolorosa, Suite 3200                                                    '. ^M            '
ATTN: Court Clerk                                                           ^               •'' •' "
San Antonio, TX 78205-3037

RE:    Appellant BRIEF Appendix Updates for Court of Appeals Number 04-16-00786-CV

Sir/Mam,

1. The enclosed information updates three areas regarding this case. Appellants have incurred
additional out of pocket expenses and hours dedicated to defense of this case in the last four (4)
months of AUG/SEP/OCT/NOV that are not reflected in Appellant's Affidavit of Case
Preparation Administrative Hours as of 1 AUGUST 2017. and Affidavit of Case Expenses as of
1 AUGUST 2017 resulting from an unexpected additional three and a half (3 Vi) months of
extended litigation. These affidavits were filed with the Court as a BRIEF Appendix as well as
part of Appellant's 18 AUG 2017 letter very respectfully submitting them as solemn affirmation
statements declaring personal knowledge as described therein. Appellant will gladly declare
same under oath for each as a sworn affidavit if directed by this Court.

2. Out of pocket expenses now exceed                  . Over         hours have been invested in
defense of this improperly instituted cause of action for which Appellants requested in their
BRIEF Prayer for Relief a minimum remuneration "in equity" of S10.00 per hour totaling
                 which this Court may deem to be much too low as appropriate compensation.
Appellee counsels are entirely and solely responsible for the Appellant's avoidable continued
needless and wasteful out of pocket expenses and hours dedicated to defending this case.

3. No objection has been raised bv Appellee in over three and a half (3 V2) months to these
requested awards. All "findings" by the Jury and Judge of the Trial Court have been challenged
by Appellants as being invalid. Appellants expect to prevail in this case. As of Appellee's filed
BRIEF on 6 NOV 2017 in response to Appellant's BRIEF, two challeneed issues of award of
attorney's fees and unpaid rent arrearage allegation have been withdrawn bv the AppeUee
leaving only the issue of proper notice in question that can be verified and decided in merely five
(5) minutes as articulated in Appellant's REPLY BRIEF.

4. Appellants cannot be "repaid" for countless needlessly wasted hours of "lost time " of their
"lives"—over seven and one half (7 (4) months of40-hour work weeks—and out of pocket
expenses in defending their legal rights that would not have been wasted if Appellee counsels
had not unethically pursued retaining unlawful attomev's fees of $5,000.00 and alleged unpaid
rent—that have now 18 months later been withdrawn by Appellee counsel.
5. Appellee trial court counsel Kenneth E. Grubbs was content with unlawfully requesting and
unethically imposing $5.000.00 in attornev^s fees debt against the Appellants that he was not
entitled to receive—until the 6 NOV 2017 Appellee BRIEF therein voluntarily withdrawing the
claims in response to Appellant's BRIEF. Appellee Appeal counsel Christopher Deeves could
have easily made this same ethical decision of acknowledging withdrawal of entitlement in JAN
2017 when hired by Appellee, and review of this case, but did not. He is therefore complicit by
agreement by also allowing the unlawful awards to continue to stand since his review of this case
as of JAN 2017. Appellee counsels are entirely and solely responsible for the Appellant's
continued needless and wasteful out of pocket expenses. Much damage has been done to the
Appellants that cannot be "undone" by simple withdrawal.

6. It can sometimes be very difficult to collect a money judgment in Texas. Appellants requested
remuneration and compensation as stated in their BRIEF Prayer for Relief to satisfy any
judgment, of which nothing has been objected to by Appellee in over three (3'/i) months. In this
case. Appellee David Subia is virtually judgment proof per his counsel's declaration within his
BRIEF of Appellee's financial status. This provides little assurance that any voluntary payment
of any judgment by Appellee will be made. Appellants provide this Court the enclosed Case
Activity Inquiry sheet from the Bexar County Registry as of 1 DEC 2017 that reflects a total of
$3.800.00 in funds deposited into the "fund" regarding this case.

7. Two amounts of $200.00 each within this total are Justice and County Court Appeal deposits.
This $400.00 actually belongs to the Appellants as it is not rental funds paid to the Appellee, and
should appropriately be returned to the Appellants regardless of the outcome of this Appeal.
Appellants feel the remaining balance of $3.400.00 as of 1 DEC 2017 should be released and
applied to satisfy any monetary judgment as addressed in their BRIEF Prayer for Relief. There
are also two money orders for $200.00 each in the Court Evidence Folder that could be released
to the Appellants as well to satisfy a portion of any monetary judgment against Appellee.

                                              Respectfully submitted.




                                              Appellant                       AMENDMENT AS OF 5 DEC 2017
                        DUE TO EXTENDED LITIGATION TO;
       The below Rule 301 JUDGMENTS text and notice provided to Appellee within the
Appellant's BRIEF on page 48 above the same quoted text as above. This claim for remuneration
is reflected in Appellant's BRIEF Prayer for Relief. No objection has been raised by Appellee in
over three and a half (3 ¥2) months. All "findings" by the Jury and Judge of the Trial Court have
been challenged by Appellants as being invalid. As of Appellee's filed BRIEF on 6 NOV 2017
in response to Appellant's BRIEF, two challeneed issues of award of attorney's fees and unpaid
rent arrearage allegation have been withdrawn b\ the Appellee leaving only the issue of proper
notice in question. Appellants expect to prevail in this case.

             AFFIDAVIT of CASE PREPARATION ADMINISTRATIVE HOURS
                            AS OF 1 AUGUST 2017 AND
                           "WAGES IN EQUITY" EXPLANATION
       The Pro Se Appellants respectfully submit to this Court the following claim for
remuneration that they feel they are absolutely entitled to as "pecuniary damages" incurred in
defending this cause.
       The Pro Se Appellants' research determined "pecuniary damages" to be those that can be
estimated and monetarily compensated. For example, actual lost hours of the Pro Se Appellant's
life—approximately 31 weekslover seven and one half (7 V2) months of40-hour work weeks—
dedicated to defense of this improperly instituted lawsuit litigation that they have termed "wages
in equity."
        The Texas Rules of Civil Procedure Rule 301 JUDGMENTS is clear regarding the award
of "equity." The following text is quoted.
       "The judgment of the court shall conform to the pleadings, the nature of the case proved
       and the verdict, if any, and shall be so framed as to give the oartv all the relief to which
       he mav be entitled either in law or CQUitv. Provided, that upon motion and reasonable
       notice the court mav render judgment non obstante veredicto if a directed verdict would
       have been proper, and provided further that the court may, upon like motion and notice,
       disresard any iurv finding on a question that has no support in the evidence."
       INO mandatory or timely received notices by §24.005, §91.001, Rule 21a(a)(b)(l),
       Rule 501.4(a)(2), and NO compliance with Rule 510.11 or §24.006 for award of
       attorney's fees. The Pro Se Appellants had also filed a Motion for JNOV, but the Judge
       would not hear of it.]


       Appellants cannotbe "repaid" for countless needlessly wasted hours of "lost time" of
their "lives"—over seven and one half (7 V2) months of40-hour work weeks—while defending
their legal rights that would not have been wasted if Appellee counsels had not unethically
pursued retaining unlawful attorney's fees of $5.000.00 and alleged unpaid rent—that have now
18 months later been withdrawn by Appellee counsel. Appellee counsel Kenneth E. Grubbs was
content with unlawfully requesting and imposing an improper award of $5.000.00 in attorney's
fees debt that he was not entitled to receive—and Appeal Appellee counsel Christopher Deeves
as well—until the 6 NOV 2017 Appellee BRIEF voluntarily withdrawing the claims. Appellee
counsel Christopher Deeves could have easily made this same ethical decision in JAN 2017
when hired by Appellee but did not.

                                                 1
        The below text reflects the amended addition of hours necessitated by Appellee for four
(4) months of AUG/SEP/OCT/NOV 2017 dedicated to defense of this case. Two entries of
originally submitted document are included for continuity purposes.

                             AFFIDAVIT OF HOURS EXPENDED


         The undersigned to this affidavit states I have committed the below identified hours on
these dates to the research of data, collection of data, assembling and preparation of data for
correspondence and/or pleadings and mailing, travel to mail documentation by regular and
certified mail, travel to Justice court to accomplish several tasks, travel to County Court to file
documents and accomplish related tasks, travel to the Court of Appeals to file documents and
accomplish related tasks, check hearing date status, make monthly rental payment into the Court
registry, etc, in defense of the Justice Court forcible eviction and detainer case #41E1602559.
new County Court case #2016CV04165. new Court of Appeals case #04-16-00786-CV.
involving DAVID SUBIA, 5547 Bronco Billy, San Antonio, TX 78222. The undersigned states
this is a true and accurate description of expended hours dedicated to defense of this improperly
instituted legal action.

                                              Very respectfully submitted.



                                              Anthony is^ore
                                              Appellant; Pro Se
                                              P. O. Box 340096
                                              San Antonio, TX 78234
                                              210-848-6250


                           CUMULATIVE
DATE            HOURS          HOURS
31 JUL             13%           1,0221/2
1 AUG              16'/2         1,039
Below AUG/SEP/OCT/NOV 2017 hours i
2 AUG              8             1,047
11 AUG              1            1,048
12 AUG             9             1,057
13 AUG             4'/2          1,061 1/2
14 AUG            13%            1,075 %
15 AUG             8             1,083 %
16 AUG            17%            1,101
17 AUG             14            1,115
18 AUG             11 %          1,126%
19 AUG              1            1,127%
20 AUG             '/2           1,128%
21 AUG             %             1,129
1 SEP              %             1,129%
18SEP              1                1,130%
19SEP             V2                1,131 %
22 SEP             4                1,135%
28 SEP             9                1,144%
29 SEP             4                1,148 %
1 NOV             1 '/4             1,149'/2
lONOV             lP/4              1,161 %
11 NOV            8%                1,170
12 NOV            9'/2              1,179'/2
13 NOV            10 '/4            1,189%
14 NOV            6'/2              1,196%
15 NOV            1014              1,206%
16 NOV             %                1,207%
1 DEC              %                1,208
2 DEC              7                1,215
3 DEC             3%                1,218%
4 DEC



31 JUL/Monday             Spent 13 % hours continuing research, gathering information, organizing,
                          assembling, and creating Appeal BRIEF. Updated index of authorities,
                          appendix, proofread entire BRIEF and all enclosures, gathered documents
                          for copying, etc.

Below AUG/SEP/OCT/NOV 2017 actions are not reflected in the filed BRIEF Appendix.
1 AUG/Tuesday             Spent 16 '/2 hours finalizing all editing of all documents, printing and
                          photocopying ($71.45).
2 AUG/Wednesday           Spent 8 hours finalizing all editing of all documents, printing and
                          photocopying ($42.61), travel to and back from the courthouse to file
                          BRIEF and pay the monthly $200.00 bond deposit/lot lease payment into
                          the County Court registry. Also mailed a copy of the BRIEF by certified
                          mail #7016 2710 0000 8328 8061 ($15.09) to Appellee attorney
                          Christopher Deeves.
11 AUG/Friday    Spent i hour on amending BRIEF directed by the Court.
12 AUG/Saturday  Spent 9 hours on amending BRIEF.
13 AUG/Sunday    Spent 4 '/2 hours on amending BRIEF.
14 AUG/Monday    Spent 13 % hours on amending BRIEF.
15 AUG/Tuesday   Spent 8 hours on amending BRIEF.
16 AUG/Wednesday Spent 17 Va hours on amending BRIEF.
17 AUG/Thursday  Spent J4 hours on amending BRIEF.
18 AUG/Friday             Spent 11 % hours on finalizing all editing of all documents, printing and
                          photocopying ($45.21), travel to and back from the courthouse to file
                          BRIEF. Also mailed a copy of the BRIEF by certified mail #7016 2710
                          0000 8328 8078 ($14.49) to Appellee attorney Christopher Deeves.
19 AUG/Saturday           Spent i hour editing BRIEF after discovery of correcting a computer
                          glitch that had somehow shifted most all page numbers making all cited
                  citation references inaccurate. Called both the Court of Appeals and
                  Appellee attorney Christopher Deeves' office informing them of the
                  computer printing error and a corrected copy would be filed Monday
                  morning, and this was done. Also prepared a letter to the Court informing
                  them of this and my actions. No harm was expected as being mailed and
                  discovered over a weekend and immediately re-mailed to Appellee
                  counsel. Appellee counsel has never offered any objection in over three
                  and a half (3'/2) months.
20 AUG/Sunday     Spent hour travel, printing ($31.05), proofreading three copies of the
                  corrected BRIEF for correctness, and preparation of certified mail to
                  Appellee counsel.
21 AUG/Monday     Spent % hour travel to courthouse to file corrected BRIEF and letter of
                  explanation. Also mailed a copy of the corrected BRIEF by certified mail
                  #7016 2710 0000 8328 8030 ($9.18) to Appellee attorney Christopher
                  Deeves.
1 SEP/Friday      Spent % hour going to the courthouse to pay the monthly $200.00 lot lease
                  payment into the County Court registry.
18 SEP/Monday     Spent 1 hour preparing letter to attorney Christopher Deeves about his
                  client, David Subia, threatening us again on 5 SEP 2017 necessitating
                  calling San Antonio Police again. SAPD Incident Report #2017-0967564.
19 SEP/Tuesday    Spent A hour travel to courthouse to file letter at Court of Appeals with
                  attached SAPD Incident Report #2017-0967564 regarding Appellee's
                  threats. Mailed a copy of the letter by certified mail #7016 0600 0001
                  1412 3927 ($3.84) to Appellee attorney Christopher Deeves.
22 SEP/Friday     Spent 4 hours preparing, printing, assembling, mailing, and filing a
                  detailed Motion to Denv Appellee Motion for Extension of Time to File
                  Brief as he has already missed several previously Court ordered deadline
                  dates, and has not yet filed any request for extension. Mailed a copy of the
                  motion by certified mail #7006 2150 0005 6650 8089 ($6.80) to Appellee
                  attorney Christopher Deeves.
28 SEP/Thursday   Spent 9 hours preparing Motion to Reverse Per Curiam Decision. It took
                  this long to research, gather and consolidate the information, and clarify
                  many misrepresentations made to the Court by Appellee counsel.
29 SEP/Friday     Spent 4 hours finalizing motion plus printing ($12.65), assembling,
                  mailing, and filing with the Court. Paid the monthly $200.00 lot
                  lease payment into the County Court registry. Mailed a copy of the
                  motion by certified mail #7016 0600 0001 1412 2852 ($6.80) to Appellee
                  attorney Christopher Deeves.
I NOV/Wednesday   Spent 1 Va hour going to the courthouse to pay the monthly $200.00 lot
                  lease payment into the County Court registry. Discovered a second motion
                  to extend time to file Appellee BRIEF had been filed. Filed a handwritten
                  motion objecting to any more extensions due to apparent disregard for the
                  Court by missing four (4) previous deadlines established by the Court.
                  Mailed a copy of the motion by certified mail #7016 2710 0000 8262 6802
                  ($6.92) to Appellee attorney Christopher Deeves.
10 NOV/Friday         Spent 11 Va hours reviewing Appellee's BRIEF received Thursday. Made
                      notes and began gathering information to prepare REPLY BRIEF to
                      Appellee's BRIEF.
11 NOV/Saturday       Spent 8J4 hours continuing preparation of REPLY BRIEF.
12 NOV/Sunday         Spent       hours continuing preparation of REPLY BRIEF. Finished P'
                      draft. Reviewed and edited pages 1-12.
13 NOV/Monday         Spent 1014 hours editing P" draft and typing changes to pages 12-24.
14 NOV/Tuesday        Spent 6 '/2 hours continuing to edit and typing changes to pages 12-24.
                      Proofread 2"^ draft.
15 NOV/Wednesday Spent 1014 hours finalizing and proofreading 2"'' draft for editing before
                 printing ($12.28). Created Certificate of Service and Certificate of
                 Compliance for REPLY BRIEF. Hours included travel to print copies,
                 organize, assemble, and prepare for filing and mailing.
16 NOV/Thursday  Spent % hour travel to, at, and return from courthouse for filing the
                 REPLY BRIEF and mailing a copy by certified mail #7016 0600 0001
                 1412 2869 ($7.92) to Appellee attorney Christopher Deeves.
1 DEC/Friday     Spent % hour going to the courthouse to pay the monthly $200.(K) lot
                 lease payment into the County Court registry.
2 DEC/Saturday   Spent 7 hours preparing letter to the Court of explanation of Affidavit
                 Updates, case expenses affidavit update, and hours affidavit update.
3 DEC/Sunday     Spent 3_% hours finalizing the updates.
4 DEC/Monday     Spent jg^hours finalizing the updates, travel to print copies ofcase
                 expenses update, hours update, and letter to the (Tourt of explanation of
                 Affidavit Updates, organize, assemble, prepare for filing, plus travel to, at,
                 and return from courthouse for filing.


                                             Respectfully submitted.



                                             AnthonyMpdre
                                             Appellant      > Top Of roquoated caao Hat
 Bexar County                    Caah Infozmatlon Syateoa                          1270i/26i7. ^
    Toxaa                         Caao Activity Inquizy                             14;13:i7

 DPW       Off: CO Sol: CA Opt: P_ Qual:
 Caao 8: 2016CV0416S_ Data: 02-01-2017 Case balancoa:                Refunds
                                                                                         . -oo
 AG Ho:                 Doc Typo R Ho. 22875S3       Archived        Trust            3800.001^
 CCaaiEHTS:                                                          Roceivablos           .00
 Act _ Style-Plaintiff DAVID SUBIA^                                          va
          Style-Dofondant ANTHOm, MOORE ET AL                                       Court 3
 Ln Date          Type Document Referenco          Amount   Espl    Adjusts Ad Data      PA4
 01 07-26-2016 BECP    2251563                     242.00 38738                          RD
 02 08-02-2016 RECP    2253119 fiSft               200.00 38738                          CS
 03 08-02-2016 RBCP    2253129                       1.00 38738                          CS
 04 08-05-2016 RECP                                         38193                        CK
 05 08-18-2016 RECP    2256292                      40.00   38193                        RO
 06 09-02-2016 RECP    2259240                     200.00   38738                        MO
 07 09-30-2016 RECP    2264667                     200.00   38193                        MO
 08 10-07-2016 RECP    2265966                      17.00   38738                        CS
 09 11-03-2016 RECP    2270882                     200.00 38193                          CS
 10 12-02-2016 BECP    2276797                     200.00 38193
                                                                         '

                                                                                         CS
 11 12-30-2016 BECP    2281623                     200.00 38275                          CS
 01 02-01-2017 RECP 2287553                        200.00   37724                        CS
 02 02-24-2017 RECP 2292110                          6.00   37441                        CS
 03 03-03-2017 RECP 2293343                        200.00   37724                        CS
 04 03-06-2017 BECP 2293800                          5.00   38275                        CS
 05 03-06-2017 RECP 2293801                          4.00   38275                    CS
 06 03-06-2017 RECP 2293806                         -5.00   38275 2293800 03-06-2017 RE
 07 03-31-2017 BECP 2298739                        200.00   38275                    CS
 08 05-03-2017 BECP 2304729                        200.00   38275                    CS
 09 05-24-2017 BECP 2309004                        200.00   38864                    CS
 10 06-01-2017 BECP 2310252                        200.00   38864                    CS
 11 06-30-2017 RECP 2315746                        200.00   38864                    CS
 01 08-02-2017 RECP 2321765                        200.00   38864                    CS
 02 08-02-2017 RECP 2321767                       -200.00   38864 2321765 08-02-2017 RE
 03 08-02-2017 RECP 2321768                        200.00   38864                    CS
 04 09-01-2017 BECP 2327559                        200.00   38864                    CS
 05 09-29-2017 BECP 2332373                        200.00   38864                    CS
 06 11-01-2017 BECP 2338561                        200.00   38864                    CS
 07 12-01-2017 BECP 2344146                        200.00 10794                          CS




Enter-PFl      PP2- -PF3— •PF4      PPS-   -PP6   PP7  PP8   PF9       PPlO—PPll—PP12
        Holp         Main                         Bknd Prwrd                     Exit
                         AMENDMENT AS OF 5 DEC 2017
                           DUE TO EXTENDED LITIGATION TO;

                              AFFIDAVIT OF CASE EXPENSES
                                    AS OF 1 AUGUST 2017



        The undersigned to this affidavit states I have committed personal funds to the below
identified expenses on these dates to travel to conduct research of data, collection of data,
assembling and preparation of data for correspondence and/or pleadings; travel and to mail
documentation by regular and certified mail; travel to Justice court to accomplish several tasks;
travel to County Court to file documents and accomplish related tasks; travel to the Court of
Appeals to file documents and accomplish related tasks, check hearing date status, make monthly
rental payment into the Court registry, etc, in defense of the Justice Court forcible detainer and
eviction petition case #41El602559. new County Court case #2016CV04165. new Court of
Appeals case #04-16-00786-CV. involving DAVID SUBIA, 5547 Bronco Billy, San Antonio,
TX 78222. Photocopies of receiptable items are enclosed. I.e., parking meters>no receipt, etc.
        These out of pocket expenses necessitated by Appellee counsels for Appellants to defend
their legal rights would not have been necessary or wasted if Appellee counsels had not
unethicallv pursued retaining unlawful attomev's fees of $5.000.00. and alleged unpaid rent—
that have now—18 months later—been withdrawn by Appellee counsel. Appellee trial court
counsel Kenneth E. Grubbs was content with unlawfullv requesting and unethicallv imposing
$5,000.00 in attorney's fees debt against the Appellants that he was not entitled to receive—
and Appeal Appellee counsel Christopher Deeves as well—until the 6 NOV 2017 Appellee
BRIEF voluntarily withdrawing the claims. Appellee counsel Christopher Deeves could have
easily made this same ethical decision of acknowledging withdrawal of entitlement in JAN 2017
when hired by Appellee, and review of this case, but did not. He is therefore complicit by
agreement by also allowing the unlawful awards to continue to stand since his review of this case
as of JAN 2017. Appellee counsels are entirely and solely responsible for the Appellant's
continued needless and wasteful out of pocket expenses.
        Black's Law Dictionary defines Actual damages as—An amount awarded to a complain
ant to compensate for a proven injury or loss: damages that reoav actual losses. The Pro Se
Appellants provide the below detailed listing of actual out of pocket expenses during this
extended litigation.

[This claim for remuneration is reflected in Appellant's BRIEF Prayer for Relief. No objection
has been raised by Appellee in over three and a half (3'/2) months. The below text reflects the
amended addition of case expenses necessitated by Appellee for four (4) months of
AUG/SEP/OCT/NOV 2017 dedicated to defen.se of this case. Two entries of originally submitted
document are included for continuity purposes.]


30JUL          $ 2.18         Photocopies for BRIEF.
30 JUL         $ 10.00        Fuel used for necessary travel to, at, and back from courthouse,
                              make photocopies, and accomplish other administrative tasks.
    TOTAL      SI.276.05
Below AUG/SEP/OCT/NOV 2017 expenses are not reflected in the filed BRIEF Appendix.
1 AUG       $71.45       Photocopies of Appellant's BRIEF and enclosures for filing at
                         Court of Appeals.
2 AUG       $42.61       Additional photocopying of Appellant's enclosures for filing at
                         Court of Appeals.
2 AUG       $ 15.09      Certified mail #7016 2710 0000 8328 8061 to Appellee attorney
                         Christopher Deeves providing a copy of Appellant's BRIEF and
                         enclosures and 5 Motions.
3 AUG       $15.00       Replace fuel used for necessary travel to, at, and back from
                         courthouse to make photocopies, pay rent into Court Registry, mail
                         certified mail, and accomplish other administrative tasks.
18 AUG      $45.21       Photocopies of amended BRIEF for filing and mailing.
18 AUG      $14.49       Certified mail #7016 2710 0000 8328 8078 to Appellee attorney
                         Christopher Deeves providing a copy of Appellant's BRIEF.
20 AUG      $31.05       Photocopies of corrected amended BRIEF for filing and mailing.
21 AUG      $9.18        Certified mail #7016 2710 0000 8328 8030 to Appellee attomey
                         Christopher Deeves providing a corrected copy of Appellant's
                         BRIEF.
25 AUG      $10.00       Replace fuel used for necessary travel to, at, and back from
                         courthouse to make photocopies, mail certified mail, and
                         accomplish other administrative tasks.
19 SEP      $ X.XX       Photocopies of seventh warning letter to attomey Christopher
                         Deeves that he needs to advise his client David Subia to stop
                         making threats to us. (Lost receipt)
19 SEP      $ 3.84       Certified mail #7016 0600 00011412 3927 to Appellee attomey
                         Christopher Deeves providing a copy of seventh warning letter that
                         he needs to advise his client David Subia to stop making threats
                         toward us.
22 SEP      SXX.XX       Photocopies of Appellant's Motion to Deny Appellee's Motion To
                         Extend Time to File his Brief for filing and mailing. (Lost receipt)
22 SEP      $ 6.80       Certified mail #7006 2150 0005 6650 8089 to Appellee attomey
                         Christopher Deeves providing a copy of Appellant's Motion to
                         Deny Appellee's Motion To ExtendTime to File his Brief.
25 SEP      $20.00       Replace fuel used for necessary travel to, at, and back from
                         courthouse to make photocopies, mail certified mail, and
                         accomplish other administrative tasks.
29 SEP      $12.65       Photocopies of Motion to Reverse Per Curiam Decision for filing
                         and mailing.
29 SEP      $ 6.80       Certified mail #7016 0600 0001 1412 2852 to Appellee attomey
                         Christopher Deeves providing a copy of Appellant's Motion to
                         Reverse Per Curiam Decision.
1 NOV        $ 2.00      Photocopies at the Courthouse of Appellee's Second Motion to
                         Extend time.
3 NOV        $ 1.55      Photocopies of Appellee's Second Motion to Extend Time and my
                         Motion to Deny for mailing.
1 NOV          $6.92          Mailed a copy of my motion by certified mail #7016 2710 0000
                              8262 6802 to Appellee attorney Christopher Deeves.
10 NOV         $20.00         Replace fuel used for necessary travel to, at, and back from
                              courthouse to make photocopies, mail certified mail, and
                              accomplish other administrative tasks.
12 NOV         $4.24          Photocopies of 1" draft of REPLY BRIEF for review and editing.
15 NOV         $12.28         Photocopies of REPLY BRIEF for filing and mailing.
16 NOV         $7.92          Certified mail #7016 0600 0001 1412 2869 to Appellee attorney
                              Christopher Deeves providing a copy of Appellant's REPLY
                              BRIEF.
16 NOV         $10.00         Fuel used for necessary travel to, at, and back from courthouse to
                              make photocopies, mail certified mail, and accomplish other
                              administrative tasks.
TOTAL          S 1.645.13


4 DEC          s              Photocopies of letter to the Court of explanation of Affidavit
                              Updates, case expenses update, and hours update.

TOTAL


       I certify the above is a true and accurate record of actual out of pocket expenses incurred
during defense of this legal action.


                                             Anthonj
                                             Appellant, Pro Se
                                             P. O. Box 340096
                                             San Antonio, TX 78234
                                             210-848-6250
    TPi4864409it-O01
    CORNER        STORE 1027
    5239 RIGSBV                                                                                                                                                                                    CO

    SftN RNTONIO ^TS 7822                                                                                                                                              OS
                                                                                                                                                                       0
                                                                                                                                                                                    CJN
                                                                                                                                                                                    -g
                                                                                                                                                                                    0
                                                                                                                                                                                                   s
                                                                                                                                                                                                   r~
                                                                                                                                                                                                   m
                                                                                                                                                                                                                                     *;;1 ,<

                                                                                                                                                                                                                                            ^ [if
                                                                                                                                                                                                                                                   ••'.

                                                                                                                                                                       0            o>
                                                                                                                                                                                    0                                                s*-'          O'
                                                                                                                                                                        (O

                                                                                                                                                                        0           C0                              g-.         1 tZ-^o
                                                                                                                                                                                                                                                               :C
                                                                                                                                                                                                                                                                M
'   DftTE             08/03/17                                        rMM                                                                                                           e
                                                                                                                                                                                                                    =
                                                                                                                   ' V>.                                 —                        CO
    TIME                 7:5l| RM                                                                                                                                           •'4'. CO                                                         ft-K
                                                                                                              I              i» scr Oj,1                                            1—                             •)g=^^=           V.'e)-'
    RUTH# 2396J<9
                                                                      • .2.- C|I                              , -I w                            c;^                     • Vi^
                                                                                                                                                                        ,.tl.j
                                                                                                                                                                                    to                             i-                oi.3j F* M
    PIN US«                      y                                    r-                                           o
                                                                                                                  —t- -H
                                                                                                                   Of
                                                                                                                                       ro
                                                                                                                                       ja»
                                                                                                                                                ^ .-jj
                                                                                                                                                                                    40
                                                                                                                                                                                                   to
                                                                                                                                                                                                   ig
                                                                                                                                                                        r3 3                       01
                                                                                                                                                                        ;•'>
                                                                                                              '              .. oT                                                                 0

    DEBIT                    y (A-                                                                                                                                                                  1



    MOORE /JO RHH            '                                                                                                                                          I*     ;;
                                                                                                                                                                                                   01
CO 1= :^:s y ^-d
                                                                                                                                                                            j,;i
                                                                                                                                                                           /'-I
                                                                                                                                                                                                   tJl

                                                                                                                                                                                                    1                                    i: ui,
                                                                                                                                                                                                                                                    S;m
    PUMP      PRODUCT        PPG                                                                                                                                                                   -g
                                                                                                                                                                                                                   c^= 3i".
                                                                                                                   ! ? ?i
                                                                                                                                                                        00;


                                                                      r#Co
                                                                                                                                                                                                   (71
                                                                                                                                                                                                   tn
      10          UHLD      $2,199                                                                                 ,-.                 u            ".Jl.o              0                          0
                                                                                                                                                           o            0                          (J>
                                                                                                                   •Xj                 -ON      Cf»                                                09
                                                                                                                             CJT        0\
    GRLLOMS           FUEL TOTAL
          6.822 j,         $15.00                                     rI                                           Ia^ ^
                                                                                                                   m         ui
                                                                                                                                        O O
                                                                                                                                        o       o
                                                                                                                                                                                                   -g

                                                                                                                                                                                                   ON
                                                                                                                                                                                                                                ;r -• &
                                                                                                                                                                                                                                •; ^ 5^ 5J
                                                                                                                                                5^3'*                                                                           c; r.! o. ,--




                         ARSENAL                                 O    O         -HI
                                                                =•    Q)        O
                     IWO S LAREDO ST                            Qi    Vl
                                                                3     3"        &>
                      SAN ANTONIO                               la              ^
                                                                                                                                        1 rn«c/5 o o
                                                                 fO
                           TX                                                               A-Q                          3-f 3" X  O                                     Q>
                                                                                          CJlO'-f                        II — C "O — Z 3 <
                       7820'1-9998                                                        (OC                            : fl> 3  ® to                                 (D
                                                                                          SCO                            ) D. Ift O 3" ^                               V)
                         4879520204                                                               *o                     5
                                                                                                                         )
                                                                                                                                   Q.
                                                                                                                                   Q| ©
                                                                                                                                                ^         Z
                                                                                                                                                          ^
                                                                                                                                                                       r4

    08/18/2017           (800)275-8777     5:09 PM                                        o
                                                                                          f09                            )
                                                                                                                                <     Q.rooo
                                                                                                                                            Z
                                                                                                                                   oor-                                                                                         M        -g                    o
                                                                                                                                   CO (D O* O                                                                                   II CO CO 00               z
                                                                                          coc                                      \        —                                                                                        g*^ N>                    (/> »JO
                                                                                          a^n                                      o        —   o                                                                                              o          3>         cn
    Product                      Sale         Fina                                        O
                                                                                                                         s         CO <
                                                                                                                                   •x. <0
                                                                                                                                                •
                                                                                                                                                O)*
                                                                                                                                                          -3                                                                    11 w
                                                                                                                                                                                                                                11 roho I
                                                                                                                                                                                                                                                          IZI—mj

    Description                  Qty          Pric                                        ui:d
                                                                                                                         .•-*
                                                                                                                                   K) 3         o
                                                                                                                                                                              »-*
                                                                                                                                                                                                                                1(^0(0
                                                                                                                                                                                                                                II t f l f o t o
                                                                                                                                                                                                                                                          0:0
                                                                                                                                                                                                                                                          zmi—
                                                                                          0)0                                                  o                                                                                II  I O      (O           »-HO
                                                                                                                         :         ^        C3 N          CO                                                                    II co^CO                  00
    Utl Mir 10,5"                1        " $1.19                                         ro-^                                              q; w
                                                                                                                                            <
                                                                                                                                                          to
                                                                                                                                                          c->
                                                                                                                                                                                                                                II
                                                                                                                                                                                                                                II
                                                                                                                                                                                                                                     ^
                                                                                                                                                                                                                                                               (/>
    xl6"                                                                                  •
                                                                                                                                                                                                                        —
                                                                                                                                                                                                                            i
                                                                                                                                                                                                                            1
                                                                                                                                                                                                                                |i z
                                                                                                                                                                                                                                |i

           (Expected Delivery Day)
        (Saturday 08/19/2017)
     Certitled           1                  $3.35
         (OeuSPS Certified Mail «)
         (70162710000083288078)
     Return              1         $2.75
     Receipt
         (0iUSPS Return Receipt #)
            (95909402168^053612022)                      ••> - i 3> —I                                                                                                                       —   in
                                                         <   <      CJ                                                                                ON                                     o^ 3k
                                                         C/> :0 C3 C/I                                                                                •g                        eg           ui' r -
                                           $14.49        "D       09 »          <3
                                                                                                                                                      0
                                                                                                                                                      ON                       fO
                                                                                                                                                                                             01 rrl
                                                                  O  O          3-                                                                    0                                      S
                                                         Z        O  O
                                                                                                                                                                             •0
                                                                  O  e          *0
                                           $15.00        <        o        o                                                                          D
                                                         «        ^        o    so
                                          ($0.51)        3        OO       C    TO
                                                                                                                                                      e                        ro
                                                                                                                                                                                          TJ
                                                                                                                                                                                             3-'
                                                                  o        o    »            o           tn                                           (/)                                    3
                                                         -t> O                  tt.          c».         O)   t/>                                     in                                     m:
                                                         (s».     o        00                3           •—   C          ^                                                                   UI
                                                         rtt               o                 CL          nt   ^          o                            r—           0                         tfi
      Description                                        •_                CO
                                                                                            ^      o
                                                                                                         w
                                                                                                              o
                                                                                                                         c                            ni           C
                                                                                                                                                                                          0-
                                                                                            tn     ^     ^    ^          ^                                                                3  to
                                                                                             vD    ft    01   Ci         a                           49            a                     -              IM
                                                                                                   •—    X    —          e                           3             c                    •w              cn
      PREPAY CA #04                                                                                                                                                                      G              0
                                                                                                                                                               .                         (/)              !



               0^             Subtotal           10.00
                                   Tax            0.00
            '^»^^TOTAI_                      lO.OO
                                                                                            ui OJ             M         ro
                                                                                            —'           fO   00        00
    4^                Corner Store 2464
                                                                                            O
                                                                                            cr>
                                                                                                   o
                                                                                                   cj)
                                                                                                         M
                                                                                                         -g
                                                                                                              OS M
                                                                                                              09 ro
                                                                                                                        CO
                     1703 N New Braunfel                                                                                CO


                       San Antonio, TX
                      Corner Store 2464
                      Corner Store 2464
    ST#    2464      TILL XXXX DR# 1 IRAN# 1026815
                                     08/25/17 18:28:01
                                                                                                                                                                                                                                            PAcelt
                      ARSENAL
                                                                                                                             3sS .ei#                                          jp     -
                1140 S LAREDO ST                                                  ARSENAL
                  SAN^ANTONIO
                         TX
                                                                            1140 S LAREDO ST
                                                                             SAN ANTONIO
                                                                                                                             ?rio;i

                                                                                                                                      San   (iSiifjf? 3®8):33356«f :"'
                                                                                                                                                                                                   I
                      78204-9998                                                     TX
                .     4879520204                                                 78204-9998
                                                                                                                                            ;d9729728;if7;_4iti9
                                                                                                                                  jiioi'.ir.' I iwfijv'
                                                                                                                                                    yOliuC!           ri;.V •-...•rit... . j
  08/21/2017          {800>275-8777         9:07 AM                              4879520204

                                                                                                                                                          i
                                                                                                                             lilii in
                                                            09/22/2017           (800)275-8777             2:30 PM
  Product                          Sate             Final                                                                                       2TVTYA4PUX5BBYUUU
  Description                      Qty              Price   Product                           Sale           Final
                                                            Description
 First-Class                   U                $3.08
                                                                                              Qty            Price         SALE             . \.;'2'3¥d-^r89l'7^^^
 Mail                                                       First-Class'                  i                $0:70"
                                                                                                                           163061. InP|ression, BUS .
  Large Envelope                                            Mail                                                             i6;Vo.i2,!:,'|;;;;:;fe;i
         (Domestic)                                         Letter                             4                                                You Pay                             1.92SS; •
         (SAN ANTONIO. TX 78232) /2>                                (Domestic)
         (Weight-.O Lb 10.50 Oz)                                    (SAN ANTONIO, TX 78^32                                 167060       BU SS.iLetter . •
         (Expected Delivery Day)                                    (Height:0 Lb 1.30 Oz)                                    27 e 0.14                                  3.78
         (Wednesday 08/23/2017)                                     (Expected Delivery Day)                                                     You Pay                             3.78SS
  Certified                    1                $3.35           (Monday 09/25/2017)                                                                                                 5.99 SS
                                                                                                                           997542       FMW.CLASP,6x9,
         (ggUSPS Certified Mail «)                           Certified           l                         $3.35
         (70162710000083288030)                                  (iSUSPS Certified Mail               #)                                ^ .iSdyotal:                            11.69
  Return                       1                $2.75            (70062150000566508089)                                                      Sales Tax:                           0.96         .
  Receipt                                                    Return                       1                $2.75                                   Tdfal: 1                      12.65
         (88USPS Return Receipt #>                           Receipt
                                                                                                                                                                                20.00
         (9590940216866053612121)                                   (SSUSPS Return Receipt #)
                                                             ,      (9590940219366123463839)
 Total                                          $9.18                                                                                            CHANGE:                      (7.35)
                                                            Total                                          $6.80
 Cash                                       $20.00
 Change                                   ($10.82)                                                    ~$io76o"                               AMF SAN ANTONIO
                                                            Change                                    ($3.20)                           10250 JOHN. SAUNDERS RD
                                                                                                                                                SAN ANTONIO
                                                                                                                                                ,     TX
                J FRANK DOBIE               •        '                                                                                          ^78246-9998
              4950.E HOUSTON ST                 ,                                                                                                 4879500240
                                                                                                                           09/29/2017             (800)275-8777          7:42 PM
                    78220-9998
                    4879620220                                                                                             Product                             Sale           Final
09/19/2017          (800)275-8777          10:54 AH              Description                  ^nJty         * Amount       Description                         Qty            Price

                                                                 PREPAY CA #06 ^ ^                                 20.00                                                  $0.70
Product                    'Sale                Final                                                                      Mail
Description                    Oty              Price                                                                      Letter
                                                                                      Subtotal                20.00             (Domest i c)
First-Class                1               $0.49                                                                                  (SAN ANTONIO. TX 78232)
                                                                                                Tax            0.00
Mail                                                                                                                              (Weight:0 Lb 1.80 Oz)
Letter                                                                                                      20.00
                                                                                                                                  (Expected Delivery Day)
    (Domestic)                                                                                                20.00               (Monday 10/02/2017)
    (SAN ANTONIO, TX 78232)                                                                                                 Certified                      1              $3.35
    (WeightrO Lb 0.70 Oz)                                                                                                          (S0USPS Certified Hail #)
  , (Expected Delivery Day)                                                  Corner Store 1027
                                                                                                                                   (70160600000114122852)
    (Thursday 09/21/2017)                                                    5239 Rigsby Avenue                             Return              1         $2.75
 Certified           1         $3.35                                           San Antonio TX                               Receipt
     (SSUSPS Certified Mail »)                               T#      (027   TILL XXXX OR# 1 TRAN# 1014449                       (90USPS Return Receipt #)
        (701^0600000114123927)'                                                                                              >     (9590940216866053612145)
                                                                    6                          09/25/17 11:52:26
Total                                      $3.84                                                                           Total                                          $6.80

                                          IsToo"                                                                           Cash                                         $50.00
Change                                    ($1.16)                                                                          Change                                     ($43.20)
                                                                                                                        CD C?
                                                                                                                                                          y.tn- •    ^
                                                                                                                                                          U(/>rC U
                                                                                                                                                          < CM 'CMi>CM- V    O




rTCeived from

                       nmt/'W                                                            DOLLARS

OEOR RENT
W"—
            Cffpi'KA
                           CASH
 ACCOUNT


 PAYMENT
                                    i FI^OM
                           MONEY a     i
                           ORDER I
 BAL DUE
                         ©card'^ I bV
                                                                                                                                                                      ilV|
                            DATE.             liTL                   No. 553766
                                                                                                                                           FORT SAM HOUSTON
                                                                            1$ \ .Q0                                                       2492 STANLEY RD
RECEIVED FROM.                                                                                                                         JBSA FT SAM HOUSTON
                                                                                                                                                TX
   nO--                                                                                .DOLLARS

P/OR RENT/^fy^l*^^\ ylO/ao/i-T 1^,                                                                                        '•-^^^^'^'^4879570234
                                                                                                                           11/01/2017         {800)275-8777         12:42 PM

                         Qcash I
 ACCOUNT                                                                                                                   Product                       Sale               Final
                         iSjcHECK                               ^   .TO,                                                   Description                   Qty                Price
 PAYMENT
                 1. CD   ©SS                     lynvi/O                                                                   Folk Art PSA #            1               $0.61'
 BAL. DUE                                                                                                                  10
                                                                                                                                  {Unit Price I$0.61)
                                                                                                                           First'^^Class             1                $0.70
                                                                                                                           Mail

                                                                           Description             Qty         Amount
                                                                                                                                  (SAN ANTONIO, TX       78232)
                                                      CM.' iO
                                                                           PREPAY CA #05                        20.00             (Height:0 Lb 1.30 Oz)
                                                                                                                                  (Expected Delivery Date)
                                                                                                                                  (Friday 11/03/2017)
                                                                                  _          Subtotai           20.00       Certified           1         $3.35
            M   a.,/                                                                               Tax          0.00            (80USPS Certified Mail #)
                                                                                  TOTAL                      20.00              (70162710000082626802)
                                                                                                                            Return              1         $2.75
                                                                                                         $      20.00       RocslpX
                                                                                                                                (90USPS Return Receipt #)
                                                      kEH#                            'Corner Store 2293                        (9590940233107196286891)
                                                                                  •3603 SE Miiitary Dr                      Affixed                  1             ($0.49)
                                                                                                                            Postage
                                           01 ....a
                                                                                      San Antonio, TX                           (Affixed Amount:$0.49)
                                           Qf-tn
                                                                     ST# ^293 TILL XXXX OR# 1 TRAN# 1033689
                                                                    :CSH: 2 /cyv&^ju^ 11/10/17 14:17:07                    Total                                     $6;92'
                                                                                                                           Cash                                     $10.00"
                                                                                                                           Change                                  ($3.08)
                                                                                HIGHLAND HILLS SAN ANTONIO
                                                                                         3918 CLARK AVE
                                                                                          SAN ANTONIO
                                                                                               TX
                                                                   -i
                                                                                     ^     78223-9998
                                                                                           4879610223
                                                      3b-.0006          11/16/2017         (800)275-8777    8:34 AM
      !i;)l iOi ?                                                       SSSSSSSSSSSSSSSS5SS5SSSSSSSSSSSSSS====

                                                                        =S===5SSS55S5S5SSSSdSSSSSS=S==:
             San Antonio - (210) 333-6400             •        ^
                                                                        Product                    Sale        Final
                      11/15/201,7 8:42 PM ,                             Description                Oty         Price

                                                                        First-01 ass              1          $1.82
                                                          so:"' "I
                           TaflPRHX345YBEU                              Large Envelope
                                                                             (Dontestlc)
 SftLE                     2350-fiFpce:.^]c
                            Subtotal             10.00                       'f J)e<7
                                     Tax          0,00
                    TOTAL                    I D . GO
                               caasiP $          10.00

                      Corner Store 2292''^ ^
                       3151 3W White Rd
                        San Antonio TX
SID    2292         TILL XKXX DRS I TRAN# 1037932
CSH: 9                               11/16/17 08:11:47